DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 11/13/2020.
Claims 1-12 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “The steam turbine according to claim 2, wherein a greater number of the holes are disposed closer to a region in each of the plurality of swirl breaks on a rear side in a rotational direction of the rotary shaft.”	This claim is indefinite because, considering the fact that the claimed hole is understood to extend through a swirl break, it is unclear how a hole that extends entirely through a surface can somehow be “disposed closer to a region […] on a rear side in a rotational direction of the rotary shaft”. Based on Applicant’s disclosure (particularly Fig. 5), the examiner assumes Applicant might be intending to claim some particular concentration of holes at a certain axial location within the swirl break relative to the axis of rotation of the shaft, but at the present time the language presented in claim 3 cannot be understood.  Basically, if holes extend through an object, what does it mean to say that are a greater number are disposed on a rear side?  It is noted as a courtesy to Applicant that the art of record teaches optimizing swirl break through hole location in order to tailor flow control to desired turbine operating parameters. 
Claim 5 recites the limitation "an axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if Applicant is establishing an axis different or the same from the axis established in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwamura et al. in US Patent Application Publication 2015/0184750 (“Kuwamura”) in view of Matsumoto et al. in US20160047265 (“Matsumoto”).
Regarding claim 1, Kuwamura discloses a steam turbine (paragraph [0037]) comprising: 	a rotary shaft 30 configured to rotate about an axis (Fig. 1); 	a rotor blade 50 including a rotor blade body extending radially outward from the rotary shaft, and a shroud 51 provided on an end outside in a radial direction of the rotor blade body (Fig. 2); 	a casing 10 (12) enclosing the rotor blade from outside in the radial direction and being formed with a cavity K1 accommodating the shroud on an inner circumference of the casing (Fig. 2); 	a plurality of seal fins 72 protruding radially inward from an opposing surface that faces the shroud in the cavity and being formed with a clearance between an outer circumferential surface of the shroud (Fig. 2); and 	a plurality of swirl breaks 80 (Fig. 2; or 180 in Fig. 5 and 6) provided upstream of the plurality of seal fins 70 located most upstream in a direction of the axis in the cavity, the plurality of swirl breaks being arranged at intervals in a circumferential direction (see 180 in Fig. 6).	Kuwamura is silent to each of the plurality of swirl breaks is provided with a hole penetrating each of the plurality of swirl breaks.
Regarding claim 2, Kuwamura as modified by Matsumoto comprises the steam turbine according to claim 1, wherein the plurality of swirl breaks are provided with a plurality of the holes spaced apart from each other (see the plurality of swirl break holes 9 in Fig. 15 of Matsumoto that have been applied to Kuwamura in the combination of art).

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwamura as modified by Matsumoto, further in view of Bunker in US Patent Application Publication 2008/0080972 (“Bunker”).
Regarding claim 4, Kuwamura as modified by Matsumoto is silent to the steam turbine according to claim 1, wherein each of the plurality of swirl breaks is provided with a cutout that retracts inward of each of the plurality of swirl breaks on an edge of each of the plurality of swirl breaks.	Bunker teaches an analogous seal structure between relatively rotating components in a turbomachine (abstract).  Specifically, Bunker teaches that it is desirable to employ a plurality of concavities on the stationary structure of the seal interface (see 86 in Fig. 7) because the concavities 
Regarding claim 5, Kuwamura as modified by Matsumoto and further by Bunker comprises the steam turbine according to claim 4, wherein a plurality of the cutouts is disposed on an edge of each of the plurality of swirl breaks extending in a direction of an axis and on an edge of each of the plurality of swirl breaks extending in a radial direction with respect to the axis (see the shape of the cutouts 186 in Fig. 11 and [0046] of Bunker that have been applied to Kuwamura; Bunker teaches applying such cutouts/protrusions to both axially and radially extending edge portions of seal surfaces like on the swirl break of Kuwamura).
Regarding claim 6, Kuwamura as modified by Matsumoto and further by Bunker comprises the steam turbine according to claim 1, further comprising a protrusion provided on the edge of each of the plurality of swirl breaks and protruding outward from each of the plurality of swirl breaks (see the shape of the cutouts 186 in Fig. 11 of Bunker that have been applied to Kuwamura; this shape may be said to consist of a series of cutouts and protrusions, the protrusions simply being the structure between the minima portions of the cutouts).
Regarding claim 7, Kuwamura as modified by Matsumoto and further by Bunker comprises the steam turbine according to claim 6, wherein a plurality of the protrusions is disposed on the edge of each of the plurality of swirl breaks extending in a direction of the axis and on an edge of each of the swirl breaks extending in a radial direction with respect to the axis (see the shape of the cutouts 186 in .

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwamura in view of Bunker.
Regarding claim 9, Kuwamura discloses a steam turbine (paragraph [0037]) comprising: 	a rotary shaft 30 configured to rotate about an axis (Fig. 1); 	a rotor blade 50 including a rotor blade body extending radially outward from the rotary shaft, and a shroud 51 provided on an end outside in a radial direction of the rotor blade body (Fig. 2); 	a casing 10 (12) enclosing the rotor blade from outside in the radial direction and being formed with a cavity K1 accommodating the shroud on an inner circumference of the casing (Fig. 2); 	a plurality of seal fins 72 protruding radially inward from an opposing surface that faces the shroud in the cavity and being formed with a clearance between an outer circumferential surface of the shroud (Fig. 2); and 	a plurality of swirl breaks 80 (Fig. 2; or 180 in Fig. 5 and 6) provided upstream of the plurality of seal fins 70 located most upstream in a direction of the axis in the cavity, the plurality of swirl breaks being arranged at intervals in a circumferential direction (see 180 in Fig. 6).	Kuwamura is silent to each of the plurality of swirl breaks is provided with a cutout that retracts inward of each of the plurality of swirl breaks on an edge of each of the plurality of swirl breaks.	Bunker teaches an analogous seal structure between relatively rotating components in a turbomachine (abstract).  Specifically, Bunker teaches that it is desirable to employ a plurality of 
Regarding claim 10, Kuwamura as modified by Bunker comprises the steam turbine according to claim 9, wherein a plurality of the cutouts is disposed on the edge of each of the plurality of swirl breaks extending in a direction of the axis and on the edge of each of the plurality of swirl breaks extending in the radial direction with respect to the axis (see the shape of the cutouts 186 in Fig. 11 and [0046] of Bunker that have been applied to Kuwamura; Bunker teaches applying such cutouts/protrusions to both axially and radially extending edge portions of seal surfaces like on the swirl break of Kuwamura).
Regarding claim 11, Kuwamura as modified by Bunker comprises all of the limitations of claim 11 as applied above with respect to claim 9.  Speaking specifically to the language “a protrusion provided on an edge of each of the plurality of swirl breaks and protruding outward from each of the plurality of swirl breaks”, see the shape of the cutouts 186 in Fig. 11 of Bunker that have been applied to Kuwamura; this shape may be said to consist of a series of cutouts and protrusions, the protrusions simply being the structure between the minima portions of the cutouts.
Regarding claim 12, Kuwamura as modified by Bunker comprises the steam turbine according to claim 11, wherein a plurality of the protrusions is disposed on the edge of each of the plurality of swirl breaks extending in a direction of the axis and on the edge of each of the plurality of swirl breaks .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwamura as modified by Matsumoto, further in view of Miller in US Patent 4420161 (“Miller”).
Regarding claim 8, Kuwamura as modified by Matsumoto is silent to the steam turbine according to claim 1, wherein the plurality of swirl breaks extend forward in the rotational direction of the rotary shaft from upstream to downstream.	Miller teaches an analogous steam turbine seal including an equivalent swirl break (see element 38 in Fig. 2 and 3).  Specifically, with respect to such swirl breaks, Miller teaches that it is desirable to angle them such that they extend forward in the rotational direction of the surface they seal against (see the angle of swirl breaks 38 forward in the rotational direction of shat 10 from upstream to downstream) because the this results in retrograde whirl which is effective to prevent destabilizing lateral forces on the shaft (structure against which the break seals) which otherwise accompany high levels of forward fluid whirl (column 6 line 9 to 14).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the swirl break of Kuwamura as modified by Matsumoto further by angling it in the manner claimed by Applicant in claim 8 because doing such results in retrograde whirl which is effective to prevent destabilizing lateral forces in the steam turbine which otherwise accompany high levels of forward fluid whirl, as taught by Miller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20200040752 discloses a dynamic seal employing a structure analogous to the claimed swirl break that is angled into oncoming flow.  US7600965 discloses a turbocompressor flow control structure that employs a baffle element analogous to the Applicant’s swirl break (see Fig. 2).  US20200040752 discloses a shaft seal employing a swirl break and seal fins like Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745